                       Case
                         Case
                            1:19-cv-05124-PAE
                               1:19-cv-05124 Document
                                               Document
                                                      3 4Filed
                                                            Filed
                                                               05/31/19
                                                                  06/03/19Page
                                                                            Page
                                                                               1 of
                                                                                  13of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                 Southern District
                                                __________ Districtofof
                                                                      New  York
                                                                        __________

                       ILYA KHAIMOV                             )
                                                                )
                                                                )
      ARI ROSENZWEIG,                                           )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No.
                                                                )
    EQUIFAX INFORMATION SERVICES, LLC,                          )
  EQUIFAX
   EXPERIANINFORMATION
             INFORMATION  SERVICES, LLC,INC.,
                            SOLUTIONS,
  TRANS  UNION, LLC,  BANK  OF AMERICA,  N.A.,                  )
  TRANS UNION, LLC, BANK OF AMERICA, N.A.,                      )
  JPMORGAN    CHASE  BANK,  N.A.,
      CITIBANK, N.A. and DISCOVER BANK
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Attached Rider
              See Attached Rider




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: COHEN & MIZRAHI LLP
                                       300 CADMAN PLAZA WEST, 12TH FL
                                       BROOKLYN, NY 11201




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:             6/3/2019                                                                   /S/ P. NEPTUNE
                                                                                     Signature of Clerk or Deputy Clerk
                        Case
                          Case
                             1:19-cv-05124-PAE
                                1:19-cv-05124 Document
                                                Document
                                                       3 4Filed
                                                             Filed
                                                                05/31/19
                                                                   06/03/19Page
                                                                             Page
                                                                                2 of
                                                                                   23of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case
          Case
             1:19-cv-05124-PAE
                1:19-cv-05124 Document
                                Document
                                       3 4Filed
                                             Filed
                                                05/31/19
                                                   06/03/19Page
                                                             Page
                                                                3 of
                                                                   33of 3



                               RIDER TO SUMMONS
                 Rosenzweig v. Equifax Information Services, LLC, et al.

                                    DEFENDANTS

EQUIFAX INFORMATION SERVICES, LLC
c/o Corporation Service Company
80 State Street
Albany, NY 12207
TRANS UNION, LLC
c/o The Prentice Hall Corporation System
80 State Street
Albany, NY 12207
BANK OF AMERICA, N.A.
100 North Tyron Street
Charlotte, NC 28202
JPMORGAN CHASE BANK, N.A.
c/o CT Corporation System
28 Liberty Street
New York, NY 10005




                                          -1-
